NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SALADIN RUSHDAN, AKA Robert                     No. 18-16191
Woods, AKA Robert Stanley Woods,
                                                D.C. No. 1:16-cv-01017-LJO-BAM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

R. GEAR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      California state prisoner Saladin Rushdan, AKA Robert Woods, AKA

Robert Stanley Woods, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Rushdan’s access-to-courts claim

because Rushdan failed to allege facts sufficient to show that any defendant caused

an actual injury to a nonfrivolous legal claim. See Silva v. Di Vittorio, 658 F.3d

1090, 1101-03 (9th Cir. 2011) (discussing requirements for an access-to-courts

claim); see also Christopher v. Harbury, 536 U.S. 403, 417-18 (2002) (“[T]he

complaint should state the underlying claim in accordance with Federal Rule of

Civil Procedure 8(a), just as if it were being independently pursued, and a like

plain statement should describe any remedy available under the access claim and

presently unique to it.” (footnote omitted)); Lewis v. Casey, 518 U.S. 343, 349-53

(1996) (discussing the actual injury requirement).

      The district court properly dismissed Rushdan’s equal protection claim

because Rushdan failed to allege facts sufficient to show that any defendant

discriminated against him on the basis of his religion. See Hartmann v. Cal. Dep’t

of Corrs. & Rehab., 707 F.3d 1114, 1123 (9th Cir. 2013) (“To prevail on an Equal

Protection claim brought under § 1983, [plaintiff] must allege facts plausibly

                                          2                                    18-16191
showing that the defendants acted with an intent or purpose to discriminate against

[him] based upon membership in a protected class.” (citations and internal

quotation marks omitted)).

      The district court properly dismissed Rushdan’s claims against defendants

Singh, Vasquez, Sexton, and Voong because Rushdan failed to allege facts

sufficient to state a plausible claim against these defendants. See Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (“A defendant may be held liable as a

supervisor under § 1983 ‘if there exists either (1) his or her personal involvement

in the constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.’” (citation

omitted)); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a

separate constitutional entitlement to a specific prison grievance procedure.”).

      We reject as meritless Rushdan’s contention that the magistrate judge was

biased.

      Rushdan’s motion for reimbursement of funds (Docket Entry No. 7) is

denied.

      AFFIRMED.




                                          3                                    18-16191